PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of 
Wang et al.
Application No. 16/289,215
Filed: 28 Feb 2019
For: ALZHEIMER'S DISEASE ASSAY IN A LIVING PATIENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed on November 4, 2021, to revive the above identified application.   

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the Final Office action of January 28, 2021, which set a shortened statutory period for reply of three months. A three (3) month of extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the date of abandonment of this application is July 29, 2021.  A Notice of Abandonment was mailed on August 18, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) a Request for Continued Examination (RCE), a submission under 37 CFR 1.114 and the required fee; (2) the petition fee of $1050.00; and (3) a proper statement of unintentional delay.  

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record. If appropriate, a change of address should be filed in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.

http://portal.uspto.gov/. 

This application is being referred to Technology Center AU 1699 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.




/JOANNE L BURKE/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Eric J. Rakestraw
	Husch Blackwell LLP
	190 Carondelet Plaza
	Suite 600
	St. Louis, MO  63105